Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 1 of 15 Page ID #:1




   1 David M. Stein #198256
       dstein@brownrudnick.com
   2 Franklin S. Krbechek #322170
       fkrbechek@brownrudnick.com
   3 BROWN RUDNICK LLP
       2211 Michelson Drive, 7th Floor
   4 Irvine, California 92612
       Phone:     949.752.7100
   5 Fax:         949.252.1514
   6 Peter J. Willsey (pro hac vice to be filed soon)
       pwillsey@brownrudnick.com
   7 Vincent J. Badolato (pro hac vice to be filed soon)
       vbadolato@brownrudnick.com
   8 BROWN RUDNICK LLP
       601 Thirteenth Street NW, Suite 600
   9 Washington, D.C. 20005
       Phone:     202.536.1700
  10 Fax:         202.536.1701
  11 Attorneys for PUNCHBOWL, INC.

  12

  13
                             UNITED STATES DISTRICT COURT

  14
                            CENTRAL DISTRICT OF CALIFORNIA

  15
       PUNCHBOWL, INC., a Delaware                    Case No.:
  16 corporation,
                                                      COMPLAINT FOR:
  17                             Plaintiff,
                                                      (1) Federal Trademark Infringement
  18         v.                                       Under 15 U.S.C. § 1114;
  19 AJ PRESS LLC, a Delaware limited                 (2) Federal Trademark Infringement,
       liability company,                             Unfair Competition, And False
  20                                                  Designation Of Origin Under 15 U.S.C. §
                                 Defendant.           1125(a);
  21
                                                      (3) Common Law Trademark
  22                                                  Infringement, Unfair Competition, And
                                                      Passing Off; and,
  23
                                                      (4) Violations Of California Unfair
  24                                                  Competition Law Under Cal. Bus. & Prof.
                                                      Code § 17200
  25
                                                      DEMAND FOR JURY TRIAL
  26

  27

  28
                                                  1
                                              COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 2 of 15 Page ID #:2




   1        Plaintiff Punchbowl, Inc. complains and alleges against Defendant AJ Press
   2 LLC as follows.

   3                                      THE PARTIES
   4        1.     Plaintiff Punchbowl, Inc. (“Plaintiff”) is a corporation organized under
   5 the laws of the State of Delaware, with its principal place of business at 50 Speen

   6 Street, Suite 202, Framingham, Massachusetts 01701.

   7        2.     On information and belief, Defendant AJ Press LLC (“Defendant”), the
   8 operator of Punchbowl News, is a limited liability company organized under the laws

   9 of the State of Delaware, with its principal place of business at 15260 Ventura Blvd,

  10 20th Floor, Sherman Oaks, California 91403.

  11                             JURISDICTION AND VENUE
  12        3.     This action arises under the federal trademark statute (the “Lanham
  13 Act”), 15 U.S.C. § 1051 et seq., and under the laws of the State of California.

  14        4.     This court has original jurisdiction over the federal trademark and unfair
  15 competition claims pursuant to 15 U.S.C. §§ 1114, 1121, 1125, and 28 U.S.C. §§

  16 1331, 1338, and 1367.

  17        5.     Supplemental jurisdiction is proper for the state law claims under 28
  18 U.S.C. § 1367(a) because the claims are so related to the federal claims that they form

  19 part of the same case or controversy under Article III of the United States

  20 Constitution.

  21        6.     The amount in controversy between the parties exceeds $75,000.
  22        7.     Plaintiff is informed and believes, and on that basis alleges, that this
  23 Court has personal jurisdiction over Defendant because Defendant has its principal

  24 place of business within the State of California; Defendant conducts business within

  25 State of California and this judicial district; Defendant has caused its news and

  26 communications services to be advertised, promoted, and sold in the State of

  27 California and this judicial district; the causes of action asserted in this Complaint

  28 arise out of Defendant’s contacts with the State of California and this judicial district;
                                               2
                                            COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 3 of 15 Page ID #:3




   1 Defendant has caused tortious injury to Plaintiff in this judicial district; and

   2 Defendant has sufficient minimum contacts with the State of California through its

   3 business and activities offered or conducted in the State of California such that the

   4 maintenance of this suit does not offend traditional notions of fair play and substantial

   5 justice.

   6         8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c)
   7 because Defendant resides in this district; Plaintiff conducts business and has

   8 customers within the State of California and this judicial district; Defendant conducts

   9 business within the State of California and this judicial district; Defendant has caused

  10 its newsletters, and communications and news services, to be advertised, promoted,

  11 and sold to consumers in the State of California and this judicial district; the causes of

  12 action asserted in this Complaint arise out of Defendant’s contacts with the State of

  13 California and this judicial district; and Defendant has caused tortious injury to

  14 Plaintiff in this judicial district.

  15                                 FACTUAL BACKGROUND
  16                     PLAINTIFF AND THE PUNCHBOWL MARK
  17         9.     Plaintiff is a premier technology company that develops online
  18 communications solutions for consumers, with a particular focus on celebrations,

  19 holidays, events and memory-making, sold as a subscription-based service. With

  20 millions of users, Punchbowl also offers leading consumer brands the ability to reach

  21 their audiences through its platform on web and mobile devices. Plaintiff’s

  22 communications services, comprised in part of online event and celebration

  23 invitations and greetings cards, are enormously successful, have garnered widespread

  24 acclaim and recognition, and are used by individuals and corporations across the

  25 United States and around the world.

  26         10.    Through its online communications systems, Plaintiff helps consumer
  27 brands reach their audiences through a variety of unique marketing programs

  28 including custom sponsorships and branded invitations.
                                            3
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 4 of 15 Page ID #:4




   1        11.    Since at least as early as April of 2006, Plaintiff has used the highly
   2 distinctive and commercially strong PUNCHBOWL® mark (the “PUNCHBOWL

   3 Mark”) to market and sell its online communications solutions throughout the United

   4 States and the world.

   5        12.    The PUNCHBOWL Mark has been extensively advertised and promoted
   6 in various media in the United States, including online through the PUNCHBOWL

   7 website (https://www.punchbowl.com) and social media sites such as Facebook,

   8 Twitter, Instagram, and Pinterest.

   9        13.    Plaintiff has devoted substantial time, effort, and resources to the
  10 development and extensive promotion of the PUNCHBOWL Mark and the services

  11 offered thereunder. As a result of Plaintiff’s efforts, Plaintiff has received numerous

  12 accolades and awards, has been covered in leading lifestyle, technology and business

  13 press, and the public has come to recognize and rely upon the PUNCHBOWL Mark

  14 as an indication of the high quality associated with Plaintiff’s online communications

  15 solutions.

  16        14.    On March 28, 2013, the United States Patent & Trademark Office
  17 (“PTO”) issued to Plaintiff U.S. Trademark Registration No. 4,341,102 for the

  18 PUNCHBOWL Mark in connection with the following services:

  19        Advertising the goods and services of others and providing information
            about vendor availability via a website on the Internet; online business
  20        directories featuring businesses that provide facilities for public and
            private meetings, functions, conferences, exhibitions, conventions, trade
  21        shows, events and information about vendor availability; providing online
            directory information services featuring hyperlinks to other websites;
  22        advertisement for others on the Internet; special event planning for
            business purposes in Class 35;
  23
            Transmission of invitations, documents, electronic mail, announcements,
  24        photographs and greetings via the Internet; delivery of personalized
            greeting cards to others via electronic mail in Class 38;
  25
            Party planning; social activities planning services via the Internet in the
  26        fields of food venues and entertainment venues; providing information
            about party planning, special event planning for social entertainment
  27        purposes, social activity planning for social entertainment purposes in the
            fields of food venues and entertainment venues in Class 41; and
  28
                                                 4
                                            COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 5 of 15 Page ID #:5




   1        Preparation of electronic invitations, namely, providing temporary use of
            online non-downloadable software that enables users to personalize,
   2        design, upload content and customize electronic invitations; providing
            events planning and invitation information provided by users via the
   3        Internet, namely, hosting an online community website for automating
            events planning by collecting, editing, organizing, and modifying of guest
   4        lists, guest information, event information, and messages and for creating
            invitations; computer services, namely, providing a website that automates
   5        party and entertainment events management that consists of guest lists,
            guest information, and invitation creation, delivery, and manageme[nt] in
   6        Class 42.
   7        15.    A true and accurate copy of Plaintiff’s PUNCHBOWL trademark
   8 registration is attached hereto as Exhibit A. In addition to this registration, Plaintiff

   9 owns common law rights in the PUNCHBOWL mark as a result of its longtime and

  10 extensive use of the mark in commerce.

  11        16.    The PUNCHBOWL registration is in full force and effect on the PTO’s
  12 Principal Register and gives rise to presumptions in favor of Plaintiff with respect to

  13 validity, ownership, and exclusive rights to use the PUNCHBOWL Mark throughout

  14 the United States.

  15        17.    Plaintiff filed affidavits with the PTO under Sections 8 and 15 of the
  16 Lanham Act, 15 U.S.C. §§ 1058 and 1065, and as a result the PUNCHBOWL

  17 registration is incontestable.

  18        18.    By virtue of its use and federal registration, Plaintiff has the exclusive
  19 right to use the PUNCHBOWL Mark, as well as any marks confusingly similar

  20 thereto, in commerce in connection with online communications services.

  21

  22    DEFENDANT’S UNAUTHORIZED USE AND INFRINGEMENT OF THE
                         PUNCHBOWL MARK
  23

  24        19.    On information and belief, Defendant operates “Punchbowl News,” an
  25 online membership-based news service that provides newsletters, podcasts, and

  26 videos in the field of government, politics, and current events. In connection with

  27 offering its newsletters and online news services, Defendant uses the mark

  28 “PUNCHBOWL” alone and in combination with generic or merely descriptive terms
                                       5
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 6 of 15 Page ID #:6




   1 such as “NEWS,” “PRESS”, “AM, MIDDAY, or PM,” and “BOOK CLUB.”

   2        20.   Defendant frequently uses the mark PUNCHBOWL standing alone and
   3 according to Defendant’s website, “Punchbowl is the Secret Service nickname for the

   4 Capitol. Our credo is Power, People, Politics.” A true and accurate screenshot from

   5 Defendant’s website (https://punchbowl.news/meet-punchbowl?page_id=153) is

   6 copied below.

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19        21.   Defendant’s PUNCHBOWL mark is identical to Plaintiff’s
  20 PUNCHBOWL Mark. Moreover, Defendant’s use of generic or merely descriptive

  21 terms such as “NEWS” and “PRESS” with the term PUNCHBOWL does nothing to

  22 mitigate confusion given that such generic and merely descriptive terms lack

  23 distinctiveness and thus have no source-identifying or distinguishing value. Further,

  24 Defendant uses the PUNCHBOWL mark in a purple hue similar to the color used by

  25 Plaintiff:

  26

  27

  28
                                               6
                                           COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 7 of 15 Page ID #:7




   1 Plaintiff’s PUNCHBOWL mark:                      Defendant’s PUNCHBOWL mark:
   2

   3                       Defendants’ use of a                                  purple-
   4 colored font for the brand name is highly reminiscent of Plaintiff’s PUNCHBOWL

   5 logo and further causes the overall commercial impression of Defendant’s

   6 PUNCHBOWL mark, even in occasional combination with generic terms, to be

   7 identical or virtually identical to Plaintiff’s PUNCHBOWL Mark.

   8         22.   On November 2, 2020, Defendant filed two trademark applications with
   9 the PTO to register the marks PUNCHBOWL NEWS (Appl. Ser. No. 90292157) and

  10 PUNCHBOWL PRESS (Appl. Ser. No. 90292155), each application covering the

  11 same goods and services, described as follows:

  12         Downloadable electronic newsletters in the field of government, politics,
             public policy, and current events; Downloadable podcasts in the field of
  13         government, politics, public policy, and current events in Class 9;
  14         Providing information, news and commentary in the field of government,
             politics, public policy, and current events; Providing a website featuring
  15         information about government, politics, public policy, and current events
             in Class 35; and
  16
             Providing on-line newsletters in the field of government, politics, public
  17         policy, current events; Entertainment services, namely, providing podcasts
             in the field of government, politics, public policy, and current events;
  18         Production of podcasts; Film and video production; Production of
             television programs; Entertainment services, namely, the provision of
  19         continuing programs featuring news and commentary delivered by
             television; Entertainment services, namely, the provision of continuing
  20         programs featuring news and commentary delivered by the internet, and
             mobile platforms; Entertainment services, namely, production and
  21         distribution of ongoing television programs in the field of government,
             politics, public policy, and current events; Providing information, news,
  22         and commentary in the field of current events via the internet in Class 41.
  23
             23.   Defendant’s PUNCHBOWL newsletters and online news services are
  24
       offered through the same marketing and trade channels and to the same customers as
  25
       Plaintiff’s PUNCHBOWL online communications services. For example, consumers
  26
       of both Plaintiff’s and Defendant’s PUNCHBOWL services are everyday individual
  27
       consumers who are likely interested in both news about politics and news and
  28
                                                  7
                                            COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 8 of 15 Page ID #:8




   1 services relating to event and celebration planning. And both parties’ respective

   2 services are offered and provided via the same channels of trade, namely, the Internet,

   3 including social media platforms such as Facebook, Instagram, and Twitter. Notably,

   4 the parties also both vie for position of ads for their respective services and links to

   5 their websites triggered by user queries on the Google and Bing search engines.

   6        24.    Plaintiff began using the PUNCHBOWL trademark almost fifteen years
   7 prior to Defendant’s brazen adoption of the confusingly similar PUNCHBOWL

   8 trademark. Furthermore, Plaintiff obtained a U.S. registration for the PUNCHBOWL

   9 trademark almost eight years prior to Defendant’s adoption of the confusingly similar

  10 PUNCHBOWL trademark. The PUNCHBOWL trademark also acquired recognition

  11 in the general consuming public well prior to Defendant’s use of the same mark.

  12        25.    In early January 2021, Plaintiff became aware that Defendant was
  13 launching its PUNCHBOWL NEWS website, and also that Defendant had filed the

  14 two trademark applications described above.

  15        26.    In a letter dated January 11, 2021, Punchbowl informed Defendant of its
  16 valuable rights in the PUNCHBOWL Mark and demanded that Defendant cease its

  17 use of the PUNCHBOWL mark and agree to other related conditions regarding its

  18 infringing use of the PUNCHBOWL mark. In its response, Defendant refused to

  19 comply with Plaintiff’s requests.

  20        27.    As of the date of this Complaint, Defendant continues to use the
  21 PUNCHBOWL mark for its online news services. Defendant’s failure to comply

  22 with Plaintiff’s demands demonstrates a deliberate intent to continue to willfully

  23 infringe Plaintiff’s rights in its PUNCHBOWL Mark.

  24        28.    Defendant’s unauthorized use of the PUNCHBOWL mark is misleading
  25 and is likely to confuse consumers into believing that Defendant’s services are

  26 authorized by, sponsored by, or otherwise affiliated with or approved by Plaintiff. In

  27 fact, a steady stream of consumers continue to contact Plaintiff under the mistaken

  28 belief that Plaintiff is, or is affiliated with, Punchbowl News.
                                                     8
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 9 of 15 Page ID #:9




   1         29.    Defendant’s infringing use of the PUNCHBOWL mark is knowing and
   2 willful and is likely to cause confusion, mistake, or deception in the marketplace as to

   3 the source or origin of Defendant’s goods and/or services and whether those goods

   4 and/or services are endorsed by or otherwise affiliated with Plaintiff.

   5                               FIRST CAUSE OF ACTION
   6            FEDERAL TRADEMARK INFRINGEMENT 15 U.S.C. § 1114
   7         30.    Plaintiff realleges and incorporates herein by this reference paragraphs 1
   8 through 29 of this Complaint as if fully set forth here.

   9         31.    Plaintiff owns the distinctive, valid, protectable, and registered
  10 PUNCHBOWL Mark.

  11         32.    Defendant has used the PUNCHBOWL mark in commerce to advertise
  12 and offer Defendant’s online news services.

  13         33.    Defendant is not affiliated or associated with Plaintiff or its services, and
  14 Plaintiff does not approve or sponsor Defendant or Defendant’s goods and services.

  15         34.    Defendant’s activities as described herein have caused confusion in the
  16 market, and are likely to continue to result in confusion, mistake, or deception and

  17 cause the public to believe that Plaintiff has produced, sponsored, authorized,

  18 licensed, or is otherwise connected or affiliated with Defendant’s commercial and

  19 business activities, all to the detriment of Plaintiff.

  20         35.    Upon information and belief, Defendant’s acts are deliberate and
  21 intended to confuse the public as to the source of Defendant’s goods or services and

  22 to injure Plaintiff and reap the benefit of Plaintiff’s goodwill associated with

  23 Plaintiff’s trademark.

  24         36.    As a direct and proximate result of Defendant’s willful and unlawful
  25 conduct, Plaintiff has been injured and will continue to suffer injury to its business

  26 and reputation unless Defendant is restrained by this Court from infringing Plaintiff’s

  27 trademark.

  28         37.    The actions of Defendant described above constitute trademark
                                                  9
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 10 of 15 Page ID #:10




    1 infringement in violation of 15 U.S.C. § 1114(1).

    2         38.   Plaintiff has been, and will continue to be, damaged and irreparably
    3 harmed by the actions of Defendant, which will continue unless Defendant is enjoined

    4 by this Court. Plaintiff has no adequate remedy at law in that the amount of harm to

    5 Plaintiff’s business and reputation and the diminution of the goodwill of the

    6 PUNCHBOWL Mark are difficult to ascertain with specificity. Plaintiff is therefore

    7 entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

    8         39.   Plaintiff is entitled to actual monetary damages in an amount to be
    9 determined at trial and to any profits made by Defendant in connection with its

   10 infringing activities.

   11         40.   Defendant’s infringement of the registered PUNCHBOWL mark is
   12 deliberate, willful, fraudulent, and without extenuating circumstances, and constitutes

   13 a knowing use of Plaintiff’s trademark. Defendant’s infringement is thus an

   14 “exceptional case” within the meaning of section 35(a) of the Lanham Act, 15 U.S.C.

   15 § 1117(a). Plaintiff is therefore entitled to recover three times the amount of its actual

   16 damages and the attorneys’ fees and costs incurred in this action, as well as

   17 prejudgment interest.

   18                             SECOND CAUSE OF ACTION
   19      FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF
   20                          ORIGIN UNDER 15 U.S.C. § 1125(a)
   21         41.   Plaintiff realleges and incorporates herein by this reference paragraphs 1
   22 through 40 of this Complaint as if fully set forth here.

   23         42.   Plaintiff owns the distinctive, valid, protectable, and registered
   24 PUNCHBOWL Mark.

   25         43.   Defendant’s use of the PUNCHBOWL mark in commerce to advertise,
   26 offer and render Defendant’s online new services is without Plaintiff’s permission or

   27 authority and is in total disregard of Plaintiff’s rights to control its trademarks.

   28         44.   Defendant’s actions as described herein have caused and are likely to
                                                  10
                                              COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 11 of 15 Page ID #:11




    1 cause confusion, mistake, and deception among ordinary consumers as to the

    2 affiliation, connection, or association of Defendant with Plaintiff, as to the true source

    3 of Defendant’s services, and as to the sponsorship or approval of Defendant or

    4 Defendant’s services by Plaintiff.

    5         45.   Defendant’s acts have damaged and will continue to damage Plaintiff,
    6 and Plaintiff has no adequate remedy at law.

    7         46.   Defendant’s actions constitute unfair competition and false designation
    8 of origin in violation of 15 U.S.C. § 1125(a).

    9         47.   In light of the foregoing, Plaintiff is entitled to injunctive relief
   10 prohibiting Defendant from using the PUNCHBOWL mark or any marks confusingly

   11 similar thereto, and to recover all damages, including attorneys’ fees, that Plaintiff has

   12 sustained and will sustain, and all gains, profits, and advantages obtained by

   13 Defendant as a result of its infringing acts alleged above in an amount not yet known,

   14 and costs pursuant to 15 U.S.C. §1117, as well as prejudgment interest.

   15                              THIRD CAUSE OF ACTION
   16            COMMON LAW TRADEMARK INFRINGEMENT, UNFAIR
   17                         COMPETITION, AND PASSING OFF
   18         48.   Plaintiff realleges and incorporates herein by this reference paragraphs 1
   19 through 47 of this Complaint as if fully set forth here.

   20         49.   Plaintiff owns common law trademark rights in its PUNCHBOWL Mark
   21 in the State of California and throughout the United States, and all such rights owned

   22 by Plaintiff are superior to any rights that the Defendant may claim to have in the

   23 PUNCHBOWL mark.

   24         50.   Defendant’s unauthorized use of the PUNCHBOWL mark in connection
   25 with online news services is likely to cause confusion as to the source or sponsorship

   26 of these goods and services, and is likely to lead the public to believe that Plaintiff is

   27 affiliated with or sponsors or endorses Defendant and/or Defendant’s goods and

   28 services, and is likely to mislead persons in the ordinary course of purchasing
                                                 11
                                              COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 12 of 15 Page ID #:12




    1 Defendant’s goods and services, thereby injuring the reputation and goodwill and

    2 unjustly diverting from Plaintiff to Defendant the benefits arising therefrom.

    3        51.    Defendant’s unlawful activities constitute trademark infringement, unfair
    4 competition, and passing off as proscribed by common law.

    5        52.    Defendant’s acts of trademark infringement, unfair competition, and
    6 passing off were committed, or will imminently be committed, willfully, knowingly,

    7 intentionally, and in bad faith.

    8        53.    Defendant’s acts or intended acts of trademark infringement, unfair
    9 competition, and passing off, unless enjoined by this Court, will threaten to cause

   10 Plaintiff irreparable damage, loss, and injury for which Plaintiff has no adequate

   11 remedy at law.

   12                            FOURTH CAUSE OF ACTION
   13    VIOLATIONS OF CALIFORNIA UNFAIR COMPETITION LAW UNDER
   14                          CAL. BUS. & PROF. CODE § 17200
   15        54.    Plaintiff realleges and incorporates herein by this reference paragraphs 1
   16 through 53 of this Complaint as if fully set forth here.

   17        55.    Defendant committed an unlawful, unfair or fraudulent act or practice
   18 under Cal. Bus. & Prof. Code § 17200 by using the PUNCHBOWL mark in

   19 commerce in the State of California to offer and sell its goods and services, without

   20 authorization from Plaintiff.

   21        56.    Upon information and belief, such acts negatively affected the public
   22 interest by causing consumer confusion and misleading the public into mistakenly

   23 believing that Defendant’s online news services are certified by Plaintiff, or that

   24 Defendant is sponsored by, endorsed by, or otherwise affiliated with Plaintiff.

   25 Defendant’s uses of the PUNCHBOWL mark thus constitute false representations of

   26 fact, and upon information and belief such representations were made intentionally

   27 and knowingly with an intent to mislead consumers.

   28        57.    Plaintiff has no adequate remedy at law.
                                                 12
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 13 of 15 Page ID #:13




    1        58.    Defendant’s acts and conduct will cause actual, immediate, and
    2 irreparable injury to Plaintiff, to its goodwill and reputation, and to the public, and

    3 will continue to threaten such injury unless enjoined by this Court. But for

    4 Defendant’s acts and conduct, Plaintiff would not suffer such injury.

    5                                 PRAYER FOR RELIEF
    6        WHEREFORE, Plaintiff requests the following relief:
    7        A.     That Plaintiff be granted preliminary and permanent injunctive relief
    8 under 15 U.S.C. § 1051, et seq., and the inherent powers of this Court; specifically,

    9 that Defendant and all officers, agents, servants, representatives, employees,

   10 attorneys, parent and subsidiary corporations, assigns, and successors in interest, and

   11 all other persons acting in concert with Defendant, be permanently enjoined from: (i)

   12 using the PUNCHBOWL mark, or any other mark confusingly similar to Plaintiff’s

   13 PUNCHBOWL Mark, in connection with the marketing, promotion, advertising, sale,

   14 or distribution of any products and services; and (ii) from any acts of infringement of

   15 Plaintiff’s PUNCHBOWL Mark.

   16        B.     That Defendant be required to file, within 10 days from entry of an
   17 injunction, a declaration with this Court signed under penalty of perjury certifying the

   18 manner in which Defendant has complied with the terms of the injunction;

   19        C.     That Defendant be adjudged to have violated 15 U.S.C. § 1114 by
   20 infringing the Plaintiff’s PUNCHBOWL Mark;

   21        D.     That Defendant be adjudged to have violated 15 U.S.C. § 1125(a) for
   22 unfairly competing against Plaintiff by using a false designation of origin for

   23 Defendant’s infringing goods and services;

   24        E.     That Plaintiff be awarded Defendant’s profits derived by reason of said
   25 acts, or as determined by said accounting;

   26        F.     That Plaintiff be awarded three times Defendant’s profits and three times
   27 of all Plaintiff’s damages, suffered as a result of Defendant’s willful, intentional, and

   28 deliberate acts in violation of the Lanham Act, as well as Plaintiff’s costs, attorneys’
                                                13
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 14 of 15 Page ID #:14




    1 fees, and expenses in this suit under 15 U.S.C. § 1117;

    2        G.     That the United States Patent and Trademark Office be ordered to refuse
    3 U.S. Application Ser. No. 9,0292,157 for the mark PUNCHBOWL NEWS and U.S.

    4 Appl. Ser. No. 9,0292,155 for the mark PUNCHBOWL PRESS;

    5        H.     That Plaintiff be granted prejudgment and post judgment interest;
    6        I.     That Plaintiff be granted costs associated with the prosecution of this
    7 action; and

    8        J.     That the Court grant Plaintiff such other and further relief as the Court
    9 may deem just and proper.

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 14
                                             COMPLAINT
Case 2:21-cv-03010-SVW-MAR Document 1 Filed 04/07/21 Page 15 of 15 Page ID #:15




    1                              DEMAND FOR JURY TRIAL
    2        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby
    3 demands a trial by jury of all issues triable of right by a jury.

    4

    5 Dated: April 7, 2021                   Respectfully submitted,
    6
                                             BROWN RUDNICK LLP
    7

    8

    9                                        By: /s/ David M. Stein
   10                                            David M. Stein #198256
                                                 Peter J. Willsey (pro hac vice to be filed)
   11                                            Vincent J. Badolato (pro hac vice to be
   12                                            filed)
                                                 Franklin S. Krbechek #322170
   13

   14                                              Attorneys for Plaintiff PUNCHBOWL,
                                                   INC.
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  15
                                              COMPLAINT
